
	

114 HR 1452 RH: To authorize Escambia County, Florida, to convey certain property that was formerly part of Santa Rosa Island National Monument and that was conveyed to Escambia County subject to restrictions on use and reconveyance.
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 286
		114th CONGRESS
		1st Session
		H. R. 1452
		[Report No. 114–374]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2015
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 8, 2015
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To authorize Escambia County, Florida, to convey certain property that was formerly part of Santa
			 Rosa Island National Monument and that was conveyed to Escambia County
			 subject to restrictions on use and reconveyance.
	
	
		1.Conveyance of property
 (a)Conveyance free of restrictionsNotwithstanding the restrictions on conveyance of property located on Santa Rosa Island, Florida, contained in the Act of July 30, 1946 (chapter 699; 70 Stat. 712), and the deed to the property from the United States to Escambia County, Florida, dated January 15, 1947, Escambia County may, at its discretion, convey or otherwise dispose of all of its right, title, and interest (in whole or in part), in and to any portion of the property that was conveyed to it pursuant to that Act and deed, to any person or entity, free from any restriction on conveyance or reconveyance imposed by the United States in that Act or deed. Any conveyance under this subsection shall be subject to the conditions set forth in subsection (c).
 (b)Leasehold interestsNo person or entity holding a leasehold interest in the property as of the date of the enactment of this Act shall be required to involuntarily accept a fee interest in lieu of their leasehold interest in the property.
 (c)ConditionsAny conveyance under subsection (a) shall be subject to the following conditions: (1)Not later than two calendar years after the date of the enactment of this Act, Escambia County shall convey to Santa Rosa County all right, title, and interest held in and to any portion of the property that was conveyed to Escambia County under the Act and deed that fall in the jurisdictional boundaries of Santa Rosa County, Florida. The conveyance by Escambia County to Santa Rosa County shall be absolute and shall terminate any subjugation of Santa Rosa County to Escambia County or any regulation of Santa Rosa County by Escambia County. Santa Rosa County shall not be required to pay any sum for the subject property other than actual costs associated with the conveyance.
 (2)Santa Rosa County or any other person to which property is conveyed under this Act may reconvey property, or any portion of property, conveyed to it under this section.
 (3)For all properties defined under subsection (a) the leaseholders, or owners are free to pursue incorporation, annexation, or any other governmental status so long as all other legal conditions required for doing so are followed.
 (4)Each property defined under subsection (a) is under the jurisdiction of the county and any other local government entity in which the property is located.
 (5)Any proceeds from the conveyance of any property defined under subsection (a) by Escambia County or Santa Rosa County, other than direct and incidental costs associated with such conveyance, shall be considered windfall profits and shall revert to the United States.
 (6)Escambia County and Santa Rosa County shall in perpetuity preserve those areas on Santa Rosa Island currently dedicated to conservation, preservation, public, recreation, access and public parking in accordance with resolutions heretofore adopted by the Board of County Commissioners of each respective county.
 (d)Determination of complianceEscambia County and Santa Rosa County shall have no deadline or requirement to make any conveyance or reconveyance of any property defined under subsection (a) other than the conveyance required under subsection (c)(1). Each county may establish terms for conveyance or reconveyance, subject to the conditions set forth in this Act and applicable State law.
			
	
		December 8, 2015
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
